SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of earliest event reported: March 16, 2012 ENSURGE, INC. (Exact name of registrant as specified in charter) NEVADA 33- 03275 87-0431533 (State or other jurisdiction (Commission (IRS employer of incorporation) file number) identification no.) 1001 Brickell Bay Drive, 27th Floor Miami, Florida 33131 (Address of Principal Executive Offices) Registrant’s telephone number, including area code (888) 978-9994 Item 3.02 Unregistered Sale of Equity Securities Effective March 2, 2012, the Company accepted private placement funds from accredited investors.A total of $380,000 was received in exchange for units consisting of seven hundred sixty thousand (760,000) shares of the Company’s common stock, plus three hundred eighty thousand (380,000) warrants with an exercise price of $1.00.The warrants are exercisable over a term of five years.All investors were “accredited investors.” The Company has approximately 32.3 million shares common stock issued and outstanding. The Company believes the sale of the units are exempt from registration, pursuant to Section 4(2) of the Securities Act of 1933 (as amended), as a private transaction not involving a public offering as well as Regulation D, Rule 506. ITEM 9.01Financial Statements and Exhibits (d) Exhibits. Exhibit10.1 Securities Purchase Agreement Exhibit 10.2 Common Stock Purchase Warrant SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENSURGE, INC. Date: March 16, 2012 By/s/ Jeff A. Hanks Jeff A. Hanks Chief Financial Officer
